Case 19-11130-amc       Doc 35   Filed 04/22/19 Entered 04/22/19 13:53:40   Desc Main
                                 Document     Page 1 of 6


                     UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

In re:

         ANGELA FANELLI                  Chapter 13

               Debtor                    Bankruptcy No.: 19-11130-AMC

                    CHAPTER 13 PLAN FOR RESTRUCTURING
                      FOR THE DEBTOR, ANGELA FANELLI

         The Following restructuring plan outlines the financial conditions which

will allow for the settlement of secured debts and repayment of unsecured

creditors for Angela Fanelli.

         Currently Angela Fanelli is facing a financial restructuring due to the

recent passing of her husband Dr. Andrew Fanelli and the cumulation of debts

which were accrued by Andrew Fanelli but which have passed through to her

after his passing. Being a retired professor and 74 years of age, Angela Fanelli

currently lives on a restricted income provided by social security and some

supplemental income from her sons, however she has worked to put a plan in

place to provide for the settlement of both her secured and unsecured debts.

         First, although retired, Angela Fanelli still maintains her doctorate

degree as a graduate level professor with specialty in developing curriculums

and college level academic programs. Angela Fanelli has the ability to provide

educational consulting services to both universities and individual people

which she is exploring at this time, and thus far has received positive feedback

from multiple universities and individuals interested in her educational

consulting services which would provide her additional wages.


                                           1
Case 19-11130-amc    Doc 35   Filed 04/22/19 Entered 04/22/19 13:53:40    Desc Main
                              Document     Page 2 of 6


      Second, Angela Fanelli’s two sons currently own and operate their own

project management service company which generates an income. After the

passing of their father, the Fanelli brothers have taken a more active

involvement in their mother’s financial and legal matters and are working with

her to determine the means of providing financial supplemental income which

would give Angela an ability to provide certain payments to the creditors.

      Third, the secured creditors, namely the mortgage note holders, are

already adequately protected by the value of the assets that they had

collateralized at the time of the loan. These assets are already listed for sale

and have adequate value to provide these secure creditors with protection of

their investments. Further, these note holders had already purchased the

notes from Wells Fargo Bank (the original note holder) for discounted pricing

and have established mortgage insurance for the value of the note, and

therefore have further protection already built into their assets.

      Fourth, Angela Fanelli is selling her home in Mantoloking NJ which

would provide the secured and unsecured creditors with settlement funding. It

is Angela Fanelli’s plan to sell her home in order to generate funds from which

to pay secured and unsecured creditors. To this end, Angela Fanelli has

already listed the property for sale with Diane Turton Realtors, who have been

actively marketing the property. There has been a substantial buyer interest in

the property from the retail side however, the home is located in a summer

community market (the NJ Shore) which is not a year-round community and

therefore the active sales season for her home is during the spring and summer


                                         2
Case 19-11130-amc    Doc 35   Filed 04/22/19 Entered 04/22/19 13:53:40   Desc Main
                              Document     Page 3 of 6


months. It is this reason, that the Real Estate Brokers have been asking for

more time to market the property during the “Busy Season” which starts

around May every year.

       In addition, Angela Fanelli has individually been able to secure a buyer

for her home, and this buyer has recently signed a Purchase and Sale

Agreement for the property. Because this buyer is looking to purchase the note

/ property free and clear of encumbrances and liens, the buyer has set aside

funds, in addition to the purchase price offered to the Mortgage Note Holder, to

provide the unsecured creditors for satisfaction of claims against Angela Fanelli

and the property.

       As it relates to the unsecured creditors, we propose the following

settlements for satisfaction of claims:


   -   Wells Fargo Bank, Equity Line Loans: ~$241,603.63 = Settle at
       $7,248.11

   -   Wells Fargo Bank, Equity Line Loans: ~$244,352.22 = Settle at
       $7,330.57

   -   Internal Revenue Service, Personal Income Tax Liens passed through
       from Andrew Fanelli: ~959,495.38 = Settle at $9,594.95

   -   PA Department of Revenue, Personal Income Tax Liens passed through
       Andrew Fanelli: ~25,711.81 = Settle at $257.12

   -   POF Inc, Judgment transferred to collections company: ~51,000 = Settle
       at $1,530.00

   -   Cavalry Inc, Judgment transferred to collections company: ~1,744.72=
       Settle at $87.24

   -   Quintron, medical equipment company judgment: ~10,000.00= Settle at
       $500.00

                                          3
Case 19-11130-amc    Doc 35   Filed 04/22/19 Entered 04/22/19 13:53:40   Desc Main
                              Document     Page 4 of 6




   -   TD Bank Credit Card Co.: ~$1,026.76 = Settle at $51.34

   -   LVNV collector assign for Capital One Credit Card Co.: ~$967.30 = Settle
       at $48.37

   -   BMW Financial Leasing Co.: ~$3,326.59 = Settle at $166.33

   -   American Express Credit Card Co.: ~$4,618.84 = Settle at $4230.94

   -   American Express Credit Card Co. (Claim#2): ~$4,476.91 = Settle at
       $223.85

   -   Santander Bank Loan Co.: ~$8,950.00 = Settle at $2,685.00

   -   Key Bank Loan Co.: ~18,480.00 = Settle at $5,550.00

   -   Nordstrom’s Credit Card Co.: ~$3,442.12 = Settle at $172.11

   -   Capital one Credit Card Co.: ~$3,425.63 = Settle at $171.28

   -   Capital one Credit Card Co. (Claim#2): ~$4,724.32 = Settle at $236.22

   -   Talbots Midland Credit Card Co.: ~$951.26 = Settle at $47.56

   -   US Bank Credit Card Co.: ~$4,065.28 = Settle at $203.26

   -   American Info Source, assignee for Capital One Credit Card Co.:
       ~$2,780.08 = Settle at $139.00


       Total Value of Settlements proposed to Unsecured Creditors at

$36,473.24, paid from the sale of Angela Fanelli’s home in Mantoloking, NJ.

       The reasoning behind the proposed settlement values is that the market

values of Angela Fanelli’s homes are less than their mortgage values and would

not yield additional capital for further creditors. The sole reason any capital is

available to creditors from the sale of the Angela Fanelli’s home is decidedly

restricted willingness of the buyer to cooperate in the settlement of creditors to



                                         4
Case 19-11130-amc    Doc 35   Filed 04/22/19 Entered 04/22/19 13:53:40    Desc Main
                              Document     Page 5 of 6


facilitate the purchase of Angela Fanelli’s home. Further, because Angela

Fanelli has a limited income from social security, and the primary income

earner who had originally incurred these debts has passed away, Angela

Fanelli does not have the ability at 75 years of age to pay the creditors in full,

this would not be a financially feasible alternative.

      Pertaining to the IRS and PA Department of Revenue liens, these

creditors currently collect a percentage of Angela Fanelli’s social security

income equivalent to approximately $301.00 per month as their form of

collection. Being that their judgments are valid for another 5 years, the full

collections potential of their debts is less than $18,060.00, therefore our

proposed settlement would pay the majority of this debt balance immediately

without having to wait an additional 5 years to collect.

      It is our genuine belief that if provided with additional time through the

protection of the court, Angela Fanelli will be able to sell her home, and

eliminate the substantial debt of that property while at the same time satisfying

the secured mortgage note holder, and reaching settlements with secure as well

as unsecured creditors.

      If Rushmore Loan Servicing and their attorney are successful in their

current efforts to receive a stay from protection and then attempt to foreclose

on the property, they will eliminate all possibility of receiving the maximum

potential value from the property for their own bank client as well as eliminate

any possibility of providing funds to pay secured and unsecured creditors.

Rushmore Loan Service does not have any intention of providing financial


                                         5
Case 19-11130-amc     Doc 35   Filed 04/22/19 Entered 04/22/19 13:53:40   Desc Main
                               Document     Page 6 of 6


allocation towards these creditors in their foreclosure process, and would

attempt to foreclose on the home at a minimum value that would provide funds

to only themselves.

      Mrs. Fanelli has been through a tremendous personal and financial

ordeal over these past few months, not only unexpectedly losing her loving

husband of 49 years, but also dealing with the financial and legal stress

associated with her husbands’ creditors passing through to herself. However,

she is a highly accomplished professor and capable of providing services as

such, and is trying to sell her homes to settle creditors. When restructured,

this will provide for the best means of repayment and beneficial settlement of

both the secured and unsecured creditors.

      Thank you for your consideration of this restructuring plan.




Date: 4/22/19                                /s/ Jeffrey D. Servin, Esquire
                                             JEFFREY D. SERVIN, ESQUIRE
                                             Attorney for Angela Fanelli
                                             Attorney I.D. 19958
                                             1800 JFK Blvd., Suite 300
                                             Philadelphia, PA 19103
                                             Phone: (215) 665-1212
                                             Fax: (215) 654- 0357
                                             Email: JDServin@comcast.net




                                         6
